DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (JP 2015096001 A, the machine translation of which has been provided).
RE claim 1, Shibata teaches a rotor 4 for an electrical machine 1 (Figs.3), comprising: at least one magnetic pole 37 comprising a main magnet 23 (23a, 23b) and at least two auxiliary magnets 33, 36 laterally associated with the main magnet 23, wherein: a magnetic axis of the main magnet 23 is different from magnetic axes of the at least two auxiliary magnets 33, 36 (see Fig.3 for solid arrow), a second main magnet 53 of a different type, being a spoke magnet (Fig.3), is provided, the second main magnet 53 has a different direction of magnetization (radial direction, see dotted arrow) than the main magnet 23, and at least two additional neighboring poles 35 that are free from the main magnet 23 (Fig.3).

RE claim 2/1, Shibata teaches the geometry of the main magnet 23 differs from that of the at least two auxiliary magnets 33, 36 (Fig.3).

RE claim 3/1, Shibata teaches the main magnet 23 and the at least two auxiliary magnets 33, 36 contribute to a magnetization of the at least one magnetic pole 37 (Fig.3).

RE claim 4/1, Shibata teaches the at least two auxiliary magnets 33, 36 are oriented with direction of magnetization of the main magnet 23 such that a magnetic flux of the main magnet 23 is amplified (functional language, because there are additional magnet 33, 36 in addition to magnet 23, the flux of main magnet 23 would necessary be amplified).

RE claim 6/1, Shibata teaches at least one further magnetic pole 37 is provided which comprises a first main magnet 23 and at least one first auxiliary magnet 33 or 36, and wherein a magnetic axis of the first main magnet 23 is different from a magnetic axis of the at least one first auxiliary magnet 33 or 36 (Fig.3).

RE claim 10/1, Shibata teaches at least one second auxiliary magnet 33 or 36 is associated with the second main magnet 53 (Fig.3).

RE claim 11/10, Shibata teaches a thickness of the at least one second auxiliary magnet 33 differs from a thickness of the second main magnet 53 that is fabricated as the spoke magnet (see Fig.3).

RE claim 13/1, Shibata teaches an electrical machine comprising the rotor 4 according to claim 1 as well as a stator 3 (Fig.3), wherein the rotor 4 is mounted so as to be rotatable with respect to the stator 3 (see translation page 2, 3rd ¶).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Fujisawa (US 2015/0108865 A1)
	RE claim 5/1, Shibata teaches the main magnet 23 and the at least two auxiliary magnets 33, 36 are permanent magnets (see translation page 10, 2nd ¶).
	While Shibata does not expressively teach the main magnet 23 is permanent magnet. However, Shibata teaches that the magnet 23 is made of ferrite material (see translation page 10, 3rd ¶).
	Fujisawa suggests that ferrite magnet is a permanent magnet type (¶ 13, 20) that can be easily obtained and inexpensive (¶ 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata by having the magnet to be ferrite permanent magnet, as suggested by Fujisawa, for the same reasons as discussed above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Chen et al. (CN 106451859 A, the machine translation of which has been provided).
RE claim 7/1, Shibata has been discussed above. Shibata further teaches the auxiliary magnet 33 or 36 is formed as a buried spoke magnet (Fig.3).
Shibata does not teach the main magnet is formed as a surface magnet.
Chen teaches the main magnet 31 (circumferential magnet) is formed as a surface magnet (Fig.3) and the auxiliary magnet 22 is formed as a buried spoke magnet 22, 23 (Fig.1, 3). The surface magnet can be provided to reduce magnetic leakage flux and increase power factor/density (see translation pg.4 , 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata by having the main magnet is formed as a surface magnet, as taught by Chen, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Kifuji et al. (US 2015/0372547 A1).
RE claim 8/1, Shibata has been discussed above. Shibata further teaches the main magnet 23 is formed as straight-shaped magnet 23 (Fig.3) and the auxiliary magnet 33, 36 is formed as a buried spoke magnet 33, 36.
Shibata does not teach the main magnet is formed as V-shaped magnet.
Kifuji teaches main magnet 100 is formed as V-shaped magnet (Fig.6, ¶ 92), such shape allows magnetic flux leakage of the permanent magnets (100) to be reduced 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata by having said main magnet to be V-shape, as suggested by Kifuji, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Tajima (US 2015/0091406 A1).
RE claim 12/1, Shibata has been discussed above. In embodiment of Fig.2, Shibata does not teach the at least two auxiliary magnets are arranged in a Π-shape.
Tajima teaches magnets 61, 63, 64 are arranged in a Π-shape (Fig.2). This makes it possible to enlarge the reluctance torque (¶ 67) while reducing torque ripple (¶ 29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shibata by having the at least two auxiliary magnets are arranged in a Π-shape, as suggested by Tajima, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834